                                          Case 4:20-cv-01502-JSW Document 58 Filed 03/29/21 Page 1 of 5




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JAMES WHEELER,                                     Case No. 20-cv-01502-JSW
                                                        Plaintiff,
                                   8
                                                                                            ORDER GRANTING MOTION FOR
                                                 v.                                         LEAVE TO AMEND AND
                                   9
                                                                                            REGARDING DISCOVERY DISPUTES
                                  10     AMERICAN FAMILY HOME
                                         INSURANCE COMPANY,                                 Re: Dkt. Nos. 45, 52-57
                                  11                    Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          This matter comes before the Court upon consideration of the motion for leave to amend to

                                  14   file a Third Amended Complaint filed by Plaintiff James Wheeler (“Mr. Wheeler”), as well as two

                                  15   discovery disputes regarding re-opening Mr. Wheeler’s deposition and to compel Yolanda George

                                  16   to appear for her deposition. The Court has considered the parties’ papers, relevant legal

                                  17   authority, and the record in this case, and it HEREBY GRANTS Mr. Wheeler’s motion for leave

                                  18   to amend. The Court DENIES, AS MOOT, the discovery dispute regarding Mr. Wheeler’s

                                  19   deposition in light of its ruling on the motion for leave to amend. The Court RESERVES ruling

                                  20   on the dispute regarding Ms. George’s deposition.

                                  21          The parties did not submit a joint letter brief on the discovery disputes as required by this

                                  22   Court’s Standing Orders, and due to an apparent mistake regarding email addresses, the Court

                                  23   received three letters per dispute on this issue. Defendant’s request for a telephonic conference

                                  24   regarding those disputes is DENIED.

                                  25          The Court admonishes the parties that the Northern District Civil Local Rules define the

                                  26   term meet and confer as follows:

                                  27                  “Meet and confer” or “confer” means to communicate directly and
                                                      discuss in good faith the issue(s) required under the particular Rule
                                  28                  or order. Unless these Local Rules otherwise provide or a Judge
                                            Case 4:20-cv-01502-JSW Document 58 Filed 03/29/21 Page 2 of 5




                                   1                    otherwise orders, such communication may take place by telephone.
                                                        The mere sending of a written, electronic, or voice-mail
                                   2                    communication, however, does not satisfy a requirement to “meet
                                                        and confer” or to “confer.” Rather, this requirement can be
                                   3                    satisfied only through direct dialogue and discussion – either in a
                                                        face to face meeting or in a telephone conversation.
                                   4
                                                                                  BACKGROUND
                                   5
                                                 This is an insurance dispute between Mr. Wheeler and American Family Home Insurance
                                   6
                                       Company (“AFH”). On January 17, 2020, Mr. Wheeler filed his original complaint in Contra
                                   7
                                       Costa County Superior Court, asserting claims for breach of contract and breach of the implied
                                   8
                                       covenant of good faith and fair dealing. The case was removed to this Court and, after an attempt
                                   9
                                       at resolving the matter failed, on November 3, 2020, Mr. Wheeler filed his First Amended
                                  10
                                       Complaint (“FAC”), by consent. In the FAC, Mr. Wheeler added claims for fraud and negligent
                                  11
                                       misrepresentation, and he added a defendant, Mark McQuitty. Mr. McQuitty is one of AFH’s
                                  12
Northern District of California




                                       employees and is alleged to have made representations forming the basis of Mr. Wheeler’s fraud
 United States District Court




                                  13
                                       claims.
                                  14
                                                 On December 11, 2020, the Court granted the parties’ stipulation to file a Second
                                  15
                                       Amended Complaint (“SAC”), in which Mr. Wheeler removed Mr. McQuitty as a defendant. Mr.
                                  16
                                       Wheeler now seeks leave to amend only to add factual allegations supporting the claims.
                                  17
                                                 In the discovery disputes, AFH seeks to re-open Mr. Wheeler’s deposition in order to
                                  18
                                       query him on the new allegations. They also ask the Court to compel Yolanda George, Mr.
                                  19
                                       Wheeler’s ex-fiancée, to appear for a deposition on the basis that she has information about a prior
                                  20
                                       claim that is discussed in the SAC and in the proposed Third Amended Complaint (“TAC”).
                                  21
                                                 The Court will address additional facts as necessary in the analysis.
                                  22
                                       A.        The Court Grants Mr. Wheeler’ Motion for Leave to Amend and Will Re-open His
                                  23             Deposition.
                                  24
                                                 Federal Rule of Civil Procedure 15(a) permits a party to amend its pleading once as a
                                  25
                                       matter of right any time before a responsive pleading has been served. Once a responsive pleading
                                  26
                                       has been served, however, the amendment requires written consent of the adverse party or leave of
                                  27
                                       the court, and leave “shall be freely given when justice requires.” Fed. R. Civ. P. 15(a). “Rule
                                  28
                                          Case 4:20-cv-01502-JSW Document 58 Filed 03/29/21 Page 3 of 5




                                   1   15’s policy of favoring amendments to pleadings should be applied with ‘extreme liberality.’”

                                   2   United States v. Webb, 655 F.2d 977, 979 (9th Cir. 1981) (citation omitted).

                                   3          The Court considers five factors to determine whether it should grant leave to amend: “‘(1)

                                   4   bad faith, (2) undue delay, (3) prejudice to the opposing party, (4) futility of amendment[,]’” and

                                   5   (5) whether the moving party previously amended a pleading. In re Western States Wholesale

                                   6   Nat. Gas Antitrust Litig., 715 F.3d 716, 738 (9th Cir. 2013) (quoting Allen v. City of Beverly Hills,

                                   7   911 F.2d 367, 373 (9th Cir. 1990)); see also DCD Programs, Ltd. v. Leighton, 833 F.2d 183, 186

                                   8   (9th Cir. 1987) (listing the first four factors as factors to be considered). Each factor is not given

                                   9   equal weight. Eminence Capital, LLC v. Aspeon, Inc., 316 F.3d 1048, 1052 (9th Cir. 2003); Bonin

                                  10   v. Calderon, 59 F.3d 815, 845 (9th Cir. 1995). “Absent prejudice, or a strong showing of any of

                                  11   the remaining … factors, there exists a presumption under Rule 15(a) in favor of granting leave to

                                  12   amend.” Eminence Capital, 316 F.3d at 1052 (emphasis in original).
Northern District of California
 United States District Court




                                  13          However, once a court has entered a scheduling order, the standards set forth in Rule 16

                                  14   apply, and a court can modify the scheduling order only for good cause. Fed. R. Civ. P. 16(b)(4).

                                  15   Under Rule 16, a court’s inquiry should focus on a party’s diligence. See, e.g., Johnson v.

                                  16   Mammoth Recreations, Inc., 975 F.2d 604, 609 (9th Cir. 1992). If the moving party fails to show

                                  17   diligence, the inquiry should end. Id.

                                  18          Mr. Wheeler seeks leave to amend pursuant to Federal Rule of Civil Procedure 15. On

                                  19   May 22, 2020, the Court issued an Order Scheduling Trial and Pretrial Matters, but it did not

                                  20   expressly set a deadline for leave to amend pleadings. Discovery is set to close on April 5, 2021.

                                  21   It is not clear whether a scheduling order must include a deadline for motions to amend the

                                  22   pleadings to trigger the application of Rule 16. Compare Dong Ah Tire & Rubber Co. v.

                                  23   Glasforms, Inc., No. 06-cv-3359-JF-RS, 2009 WL 667171, at *1 n.2 (N.D. Cal. Mar. 10, 2009)

                                  24   (opining Rule 16 “likely” applies where scheduling order did not set deadline for amended

                                  25   pleadings but set deadlines for dispositive motions which “assume closure of the pleadings”) with

                                  26   Moreno v. Autozone, Inc., No. 05-cv-4432-MJJ, 2007 WL 1063433, at *8 (N.D. Cal. Apr. 9, 2007)

                                  27   (applying Rule 15 where court did not formally approve proposed order submitted with joint case

                                  28   management statement). Assuming Rule 16 applies, the Court concludes Mr. Wheeler has just
                                                                                          3
                                            Case 4:20-cv-01502-JSW Document 58 Filed 03/29/21 Page 4 of 5




                                   1   met his burden to show good cause for the late amendments to the pleadings.

                                   2           With respect to the Rule 15 factors, AFH does not argue the amendments would be futile.

                                   3   It does appear that at least some of the facts at issue would have been within Mr. Wheeler’s

                                   4   knowledge at the time he filed his original complaint. Mr. Wheeler has attested through counsel

                                   5   that some of the new allegations are based on facts he obtained when AFH produced prior claim

                                   6   files on December 29, 2020. Although Mr. Wheeler does not explain the delay between the date

                                   7   he received the files and the date of filing the motion, the Court concludes that the delay involved

                                   8   does not merit denying the motion. The Court also cannot conclude the record shows he has

                                   9   engaged in bad faith.

                                  10           AFH’s opposition to the motion is based primarily on alleged prejudice. AFH deposed Mr.

                                  11   Wheeler on September 28, 2020. By that time, he had moved for leave to amend his complaint to

                                  12   include the fraud and negligent misrepresentation claims. Indeed, on September 24, 2020, the
Northern District of California
 United States District Court




                                  13   parties filed a joint notice addressing how they intended to resolve the motion for leave to amend.

                                  14   Thus, at the time he was deposed, AFH was on notice that those claims and of the basic facts

                                  15   underlying those claims. However, to alleviate any prejudice it may suffer based on the latest

                                  16   amendment, which shall be final, the Court will allow Mr. Wheeler’s deposition to be re-opened

                                  17   for the balance of the seven hours allowed under the Federal Rules. That deposition shall take

                                  18   place by no later than April 30, 2021. The Court reserves the right to consider whether AFH

                                  19   should bear the cost of that deposition. In light of this ruling, the Court DENIES AS MOOT

                                  20   AFH’s letter brief on this issue.

                                  21   B.      The Court Reserves Ruling on the Discovery Dispute Regarding Ms. George’s
                                               Deposition.
                                  22

                                  23           AFH also asks the Court to compel Yolanda George to appear for her deposition.

                                  24   Although Mr. Wheeler’s counsel has responded to that request and sets forth several procedural

                                  25   objections, he clearly advised AFH that he does not represent Ms. George. Unless he intends to

                                  26   represent her at a deposition, the Court shall not consider his procedural objections to the

                                  27   deposition subpoena. However, the Court does require further proof that Ms. George, rather than

                                  28   her sister, was served with the deposition notice. By no later than April 6, 2021, the parties shall
                                                                                         4
                                          Case 4:20-cv-01502-JSW Document 58 Filed 03/29/21 Page 5 of 5




                                   1   meet and confer by videoconference on this issue, and shall file a joint certification that they have

                                   2   done so by April 9, 2021. If the parties are not able to resolve the question of service, the parties

                                   3   shall submit a joint statement regarding service by April 9, 2021.

                                   4          The Court will extend the deadline to complete fact discovery regarding Ms. George

                                   5   beyond the April 5, 2021 deadline so that this dispute may be resolved.

                                   6                                             CONCLUSION

                                   7          For the foregoing reasons, the Court GRANTS Mr. Wheeler’s motion for leave to file the

                                   8   proposed Third Amended Complaint. Mr. Wheeler shall file the TAC by no later than April 5,

                                   9   2021, and AFH shall answer or otherwise respond by April 26, 2021. Because the Court is re-

                                  10   opening Mr. Wheeler’s deposition on a limited basis in light of that ruling, the Court DENIES

                                  11   AFH’s discovery brief on his deposition as moot, and it reserves ruling on the dispute regarding

                                  12   Ms. George’s deposition.
Northern District of California
 United States District Court




                                  13          It is FURTHER ORDERED that going forward, if any party submits a dispute

                                  14   following a “meet and confer” the parties must include the date, time and method of the

                                  15   meet and confer process. The Court will not resolve any dispute that is presented after a

                                  16   meet and confer process that is not conducted in person, by video conference, or by

                                  17   telephone.

                                  18          IT IS SO ORDERED.

                                  19   Dated: March 29, 2021

                                  20                                                    ______________________________________
                                                                                        JEFFREY S. WHITE
                                  21                                                    United States District Judge
                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         5
